DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows: please fix typo on Application Data Sheet filed on 4/15/2020 under Domestic Benefit information with the application “15/07862” and fix to 15/707,862.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, and 8-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, and 11-17 of U.S. Patent No. 10,639,482. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 1, U.S. Patent No. 10,639,482 teaches a method for managing establishment of a communications link between an external instrument and an implantable medical device, the method comprising storing, in a memory in at least one of the IMD or the El, a base scanning schedule that defines a pattern for scanning windows over a scanning state; entering the scanning state during which a receiver scans for advertisement notices during the scanning windows, wherein at least a portion of the scanning windows are grouped in a first segment of the scanning state; storing, in the memory, a scan reset pattern for restarting the scanning state; automatically restarting the scanning state based on the scan reset pattern to form a pseudo-scanning schedule that differs from the base scanning schedule; and establishing a communication session between the IMD and the EI (Claims 1-2).
Regarding claim 4, U.S. Patent No. 10,639,482 teaches wherein the scanning windows in a second segment of the scanning state are spaced apart based on a second scanning interval that is longer than a scanning interval between the scanning windows in the first segment of the scanning state (Claim 6).
Regarding claim 5, U.S. Patent No. 10,639,482 teaches wherein the scan reset pattern defines the pseudo-scanning schedule to have a scanning interval between the scanning windows that is shorter than the second scanning interval associated with the second segment (Claim 7).
Regarding claim 6, U.S. Patent No. 10,639,482 teaches wherein the scan reset pattern defines a pattern for scan start requests and scan end requests that separated by a predetermined reset interval to form the pseudo-scanning schedule (Claims 1-2).
Regarding claim 8, U.S. Patent No. 10,639,482 teaches wherein an El stores an application in memory, the application configured to communicate with the IMD, the application defining the scan reset pattern (Claims 1-2).
Regarding claim 9, U.S. Patent No. 10,639,482 teaches wherein the base scanning schedule, scan reset pattern and the pseudo-scanning schedule are asynchronous with respect to advertising operations by the IMD (Claims 1-2).
Regarding claim 10, U.S. Patent No. 10,639,482 a method for managing establishment of a communications link between an external instrument and an implantable medical device, the method comprising storing, in a memory in at least one of the IMD or the El, a base scanning schedule that defines a pattern for scanning windows over a scanning state; storing, in the memory, an IMD application to communicate with the IMD, and a scan reset pattern to form a pseudo-scanning schedule that differs from the base scanning schedule; entering the scanning state during which an RF circuit scans for an advertisement notice during the scanning windows; determining whether the IMD application is running in a foreground state or a background state; managing the scanning window in accordance with the pseudo-scanning schedule or the base scanning schedule based on the determining operation; and establishing a communication session between the IMD and the EI (Claim 11).
Regarding claim 11, U.S. Patent No. 10,639,482 wherein the managing operation comprises, when in the foreground state, managing the scanning window in accordance with the pseudo-scanning schedule and, when in the background state, managing the scanning window in accordance with the base scanning schedule (Claim 12).
Regarding claim 12, U.S. Patent No. 10,639,482 identifying that a scan timer expires before the advertising notice is detected during one of the scanning windows, and, in response to the identifying operation, when in the background state, automatically restarting the scan timer and continuing the scanning state according to the base scanning schedule (Claim 13).
Regarding claim 13, U.S. Patent No. 10,639,482 identifying that the scan timer expires before the advertising notice is detected during one of the scanning windows, and, in response to the identifying operation, when in the foreground state, automatically restarting the scan timer, cancelling the scanning state and entering a new scanning state defined by the base scanning schedule (Claim 14).
Regarding claim 14, U.S. Patent No. 10,639,482 wherein the cancelling and entering operations comprise cancelling a first connection request to the RF circuit and sending a second connection request to the RF circuit (Claim 15).
Regarding claim 15, U.S. Patent No. 10,639,482 wherein the scan timer is started when entering the scanning state and the determining operation is performed when the scan timer expires (Claim 16).
Regarding claim 16, U.S. Patent No. 10,639,482 wherein the scan timer is associated with a scan reset pattern that defines a pattern for scan start requests and scan end requests that are separated by a predetermined reset interval to form the pseudo-scanning schedule (Claim 17).
Regarding claim 17, U.S. Patent No. 10,639,482 wherein the scan timer is started when entering the scanning state and the determining operation is performed when the scan timer expires (Claim 16).
Regarding claim 18, U.S. Patent No. 10,639,482 wherein the scan timer is associated with a scan reset pattern that defines a pattern for scan start requests and scan end requests that are separated by a predetermined reset interval to form the pseudo-scanning schedule (Claim 17).
Regarding claim 19, U.S. Patent No. 10,639,482 wherein the base scanning schedule, scan reset pattern and the pseudo-scanning schedule are asynchronous with respect to advertising operations (Claim 11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bange et al. (US Pat Pub# 2008/0228237) in view of Cili et al. (US Pat# 9,420,480).
Regarding claim 10, Bange teaches a method for managing establishment of a communications link between an external instrument 112 (Fig. 1) and an implantable medical device 110 (Fig. 1), the method comprising storing, in a memory in at least one of the IMD or the El, a base scanning schedule that defines a pattern for scanning windows over a scanning state (Sections 0032-0041 and 0239-0244, scanning schedule etc.); storing, in the memory, an IMD application to communicate with the IMD, and a scan reset pattern to form a pseudo-scanning schedule that differs from the base scanning schedule (Sections 0032-0041 and 0239-0244, scan reset); entering the scanning state during which an RF circuit scans for an advertisement notice during the scanning windows (Sections 0032-0041 and 0239-0244, scanning advertisements); managing the scanning window in accordance with the pseudo-scanning schedule or the base scanning schedule based on the determining operation (Sections 0032-0041 and 0239-0244, scanning schedule); and establishing a communication session between the IMD and the EI (Figs. 1-2 and Sections 0032-0041 and 0239-0244, communication between IMD and EI).  Bange fails to teach determining whether the IMD application is running in a foreground state or a background state.
	Cili teaches determining whether the application is running in a foreground state or a background state (Claims 1, 5, 10, and 13-14, determining if the application is in the foreground or background).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate determining whether the IMD application is running in a foreground state or a background state as taught by Cili into Bange’s method in order to improve communication.
Regarding claim 14, Bange teaches wherein the cancelling and entering operations comprise cancelling a first connection request to the RF circuit and sending a second connection request to the RF circuit (Sections 0032-0041 and 0239-0244, if connection fails scanning for another connection etc.).
Regarding claim 15, Bange teaches wherein the scan timer is started when entering the scanning state and the determining operation is performed when the scan timer expires (Sections 0032-0041 and 0239-0244, scan timers etc.).
Regarding claim 16, Bange teaches wherein the scan timer is associated with a scan reset pattern that defines a pattern for scan start requests and scan end requests that are separated by a predetermined reset interval to form the pseudo-scanning schedule (Sections 0032-0041 and 0239-0244, scan timer related to reset patterns etc.).
Regarding claim 17, Bange teaches wherein the scan timer is started when entering the scanning state and the determining operation is performed when the scan timer expires (Sections 0032-0041 and 0239-0244, scan timers etc.).
Regarding claim 18, Bange teaches wherein the scan timer is associated with a scan reset pattern that defines a pattern for scan start requests and scan end requests that are separated by a predetermined reset interval to form the pseudo-scanning schedule (Sections 0032-0041 and 0239-0244, scan timer related to reset patterns etc.).
Regarding claim 19, Bange teaches wherein the base scanning schedule, scan reset pattern and the pseudo-scanning schedule are asynchronous with respect to advertising operations (Sections 0032-0041 and 0239-0244, asynchronous).
Allowable Subject Matter
Claims 2-3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s Remarks
Examiner’s Response
“Wu has a common Applicant with the instant application and is commonly assigned with the instant application. Applicant hereby attests that no later than the effective filing date of the claimed invention, the subject matter disclosed in Wu and the presently claimed invention were owned by the same person or subject to an obligation of assignment to the same person. Therefore, Wu does not quality as prior art.”
After reviewing applicant’s application data sheet filed on 4/15/2020 examiner agrees with applicant’s remarks.  However, examiner noted there is a typo with the application data sheet filed on 4/15/2020. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        4/27/2022